Citation Nr: 1107233	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-18 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to February 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a November 2008 rating decision by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
in which the RO granted service connection for PTSD and assigned 
a 10 percent rating effective October 23, 2007.  The Veteran 
subsequently appealed the assigned 10 percent rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran most recently received a VA psychological evaluation 
in June 2008.  Although the evaluation report generally noted 
that the Veteran's PTSD was "mild and trace" in degree, the 
evaluation itself was not conducted for rating purposes (but 
rather to aid in the determination as to whether service 
connection was warranted), and did not include a detailed 
assessment of the severity of the PTSD.  Also, while the Veteran 
reported during the evaluation that he experienced infrequent 
sleep disturbance and that he was not taking any psychiatric 
medication, a subsequent April 2009 from the Veteran's counselor 
from the Charleston Veterans Center indicates that the Veteran 
was receiving regular "medical/pharmacological" treatment for 
PTSD and that he was experiencing "frequent sleep 
disturbances", both of which suggest a possible worsening of the 
PTSD since the June 2008 VA examination.  Thus, since the June 
2008 examination occurred almost three years ago and was not done 
for rating purposes, and since there is evidence suggesting a 
worsening of the PTSD since June 2008, the Board finds that a 
contemporaneous mental health examination to assess the current 
severity of the Veteran's PTSD is necessary before final 
adjudication of this claim. 

Prior to affording the Veteran the VA examination, the RO/AMC 
should ask the Veteran to identify all sources of treatment or 
evaluation he has received for PTSD since October 2007.  In 
particular, the RO should ask the Veteran to indicate whether he 
has been receiving medication to treat his PTSD.  If so, the 
Veteran should identify the mental health provider from whom he 
receives the medications.  The RO/AMC should then secure copies 
of complete records of the treatment or evaluation from all 
sources identified. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for PTSD since 
October 2007, and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.  In 
particular, the RO should ask the Veteran 
whether he has been receiving medication to 
treat his PTSD and if so, should ask the 
Veteran to identify the mental health 
provider from whom he receives the 
medications.  The RO/AMC should then secure 
copies of complete records of the treatment 
or evaluation from all sources identified.  
To the extent records are sought but not 
obtained, the claims file should contain 
documentation of the attempts made to obtain 
the records.

2.  The RO/AMC should then arrange for a VA 
examination by a psychiatrist or psychologist 
to determine the current severity of the 
Veteran's PTSD.  The Veteran's claims file 
should be made available for review by the 
examiner in conjunction with the examination.  
Any indicated tests should be performed.  
After claims file review and examination, the 
examiner should fully describe all 
psychiatric symptoms and manifestations 
attributable to the Veteran's PTSD, and 
discuss the nature and severity of their 
impact on the Veteran's social and 
occupational functioning.  A GAF score should 
be provided and a complete rationale should 
be supplied for any opinions offered. 

3.  The RO/AMC should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the Veteran 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


